Citation Nr: 0003166	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-08 543A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals (Board) decision of July 1997 denying 
entitlement to service connection for post-traumatic 
encephalopathy and entitlement to a compensable disability 
rating for residual scars of a shell fragment wound to the 
head and neck.



REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



FINDINGS OF FACT

1.  The veteran in this case had recognized guerrilla service 
from April to November 1945.

2.  On June 8, 1999, a motion for revision of a July 1997 
Board decision based on clear and unmistakable error (CUE) 
was filed.

3.  In April 1999, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") vacated and 
remanded the July 1997 Board decision.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the veteran's motion 
for revision of a decision based on clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§ 20.1400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (1999).

The Court has vacated and remanded the Board decision that 
has been challenged on the basis of clear and unmistakable 
error in the moving party's motion.  Thus, there is no final 
decision for the Board to review on the basis of clear and 
unmistakable error.  Under such circumstances, the Board does 
not have jurisdiction to adjudicate the merits of the motion 
and it is dismissed without prejudice.


ORDER

The motion is dismissed.




		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 


